Citation Nr: 1525999	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  07-31 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a reproductive system disability, to include as secondary to service connected disabilities.

2.  Entitlement to service connection for hyperthyroidism, to include as secondary to service connected disabilities.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was previously before the Board in June 2013 and August 2014.  The Board remanded the claims so that treatment records could be requested, and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran argued that she developed ongoing irregular menstrual cycles, sometimes going on for six months to a year between cycles, an abnormal pap smear, and two miscarriages, which she attributes to her service.  Although amenorrhea was noted to be a description of irregular menses, and not a gynecological disorder, she was subsequently diagnosed with dysfunctional uterine bleeding.  

In December 2004, during the Veteran's routine gynecological examination, she stated she had had only approximately two or three menses during her deployment to Iraq, secondary to stress.  It was noted she had a normal pap in December 2003.  It was indicated she had oligomenorrhea which was probably due to the emotional and physical stress of deployment.  On a report of medical history in May 2005, the Veteran reported a change in her menstrual pattern.  She denied thyroid trouble.  On service separation examination in May 2005, the endocrine system was normal.  The pelvic and external genitalia examinations were directed to be directed to a gynecological evaluation.  She was noted to have a normal pap smear and pelvic exam.  

The Veteran argues that her thyroid disorder was diagnosed 16 months after her departure from service, and that it is likely that her thyroid condition was present prior to her diagnosis.  She believed that her transient autoimmune hyperthyroidism was related to her service-connected psychiatric disorder as her symptoms were similar to her psychiatric symptoms, and her psychiatrist first addressed a possibly thyroid problem.

In December 2006, the Veteran was admitted to a VA clinic for PTSD.  She had symptoms of shaking hands, and blood tests showed low TSH levels, so she was sent to endocrinology and diagnosed with Graves' disease.  

In September 2008, it was noted the Veteran had hypothyroidism clinically and biochemically after a transient phase of hyperthyroidism in March 2007.  It was also reported she had secondary amenorrhea.  The Veteran stated in November 2008 that her irregular periods coincided with her PTSD and anxiety symptoms after she returned from Iraq.  The assessment was irregular periods, possibly related to PTSD.  In December 2008 the Veteran was seen for infertility [although she has since had a child in September 2013].  She had recently been seen in the endocrine clinic for thyroid issues and stated at that time she was having amenorrhea and infertility (a year of amenorrhea).  It was noted the Veteran had been pregnant in the past and her recent amenorrhea might still be from not being euthyroid.  Her laboratory results were consistent with anovulation.

After the birth of her child, the Veteran developed heavy, long-lasting periods, which required progesterone to stop the bleeding on two occasions.  

An April 2007 endocrinology consultation noted that the Veteran had "PTSD for 1 year and some of her symptoms [of Graves' disease] could have overlapped with her PTSD...noticed over the last 6 months loss of weight (almost 25 lbs.) without any voluntary effort to lose weight...she has had symptoms of increased irritability, fidgetiness and anxiety and these could have made her PTSD and depression worse."  A December 2007 VA treatment record noted that the Veteran did not feel that she had thyroid issues, but that she does "reported many symptoms concerning for hyperthyroidism: irritability, fatigue, more anxiety than usual."  A notation from November 2007 reported that Graves' disease can cause "a lot of symptoms including palpitations, anxiety, being too hot, and diarrhea."  An August 2011 VA treatment record noted that the Veteran was treated for Graves' disease after her psychiatrist recognized her shaking hands and mild exophthalmus as Graves symptoms.  

As the record suggested that the Veteran had amenorrhea in service and following her separation from service, and it was stated that her irregular periods might be associated with her service-connected PTSD or her thyroid condition, the Board remanded for VA examinations in 2014.

In September 2014, the Veteran was afforded VA examinations in conjunction with these claims.  She was diagnosed with dysfunctional uterine bleeding and hypothyroidism.  The examiner opined that the Veteran's hypothyroidism was not incurred in service because there was no evidence that she had a thyroid disorder in service.  She was diagnosed in December 2006, and "there is no clear indication she had symptoms consistent with a thyroid disorder while in service or within one year of discharge."  The examiner found that her hypothyroidism was not secondary to her service-connected disabilities, including PTSD.  The examiner noted that there was no biologically plausible mechanism by which thyrotoxicosis and/or hypothyroidism are caused by PTSD (or the Veteran's other service-connected disabilities).  The examiner went on to note that "hypothyroid symptoms may have manifested as and possibly been misdiagnosed as a PTSD exacerbation (the symptoms are similar and overlap)."  Unfortunately, the examiner did not address whether the Veteran's psychiatric records showed these symptoms which can "overlap" or be "misdiagnosed" (mis-attributed) in service or in the year after her discharge from service.  Additionally, the examiner noted that "thyroid disorders, including hypothyroidism, can contribute to or cause menstrual disturbances, including her current dysfunctional uterine bleeding."  On remand, the examiner should review the medical evidence and provide an addendum opinion regarding whether of the overlapping symptoms of PTSD and hypothyroidism were present in service or within one year of discharge from service, and whether it is possible to attribute the cause of the symptoms to her psychiatric disorder or her thyroid disorder.

The Veteran's claim for service connection for a reproductive disorder is inextricably intertwined with a determination of service connection for her thyroid disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.   Return the claims folder/access to the virtual record to the September 2014 VA examiner, if available.  

As noted in the September 2014 examination report, hyperthyroid symptoms may manifest as and possibly be misdiagnosed as a PTSD exacerbation "(symptoms are similar and overlap."  

On review of the medical evidence of record, is it at least as likely as not (50/50 probability or greater) that the Veteran had symptoms of her thyroid disorder in service or within one year of discharge from service?  

In providing an explanation for the expressed opinion, please address the "overlapping" symptoms of hyperthyroid and PTSD, and whether these symptoms were noted in the Veteran's records in service or within one year of discharge from service.

If an additional examination or interview is required, it must be scheduled.

2.  The AOJ should then review the record and adjudicate the claims of service connection for reproductive system and thyroid disabilities.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




